     Case 6:20-cv-00015-JDK Document 5 Filed 02/12/20 Page 1 of 1 PageID #: 37



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

                                                  §
VOICE TECH CORPORATION,                           §
                                                  §
        Plaintiff,                                §
                                                  §
v.                                                §          Case No. 6:20-CV-15-JDK
                                                  §
MYCROFT AI INC.,                                  §
                                                  §
        Defendant.                                §

                                    ORDER OF DISMISSAL

        Before the Court is Plaintiff’s Notice of Voluntary Dismissal against Mycroft AI Inc.

Docket No. 4. Under Rule 41(a)(1)(A)(i), “the plaintiff may dismiss an action without a court

order by filing . . . a notice of dismissal before the opposing party serves . . . an answer.” FED. R.

CIV. P. 41(a)(1)(A)(i).    Defendant has not filed an answer nor otherwise responded to the

Complaint. Docket No. 4. The Court, having considered the Notice and that Plaintiff has asked

to “voluntarily dismissing its claims against Defendant without prejudice,” hereby

        ORDERS that all of Plaintiff’s claims against Defendant are DISMISSED WITHOUT

PREJUDICE. Id.
         So ORDERED and SIGNED this 12th day of February, 2020.



                                                   ___________________________________
                                                   JEREMY D. KERNODLE
                                                   UNITED STATES DISTRICT JUDGE




                                             Page 1 of 1
